Title: To James Madison from William Jones, 1 October 1813
From: Jones, William
To: Madison, James


Dear SirTreasury Department Octor. 1st. 1813
I herewith enclose a Tableau of the several Districts, candidates & persons recommending for appointments under the tax Laws, containing all the applications made to this time. I found Sir that the mere names would have afforded but a very partial mean of deciding as some of the letters are warm & decisive whilst others are cold and equivocal. I have therefore directed the whole of the letters to be arranged into Districts and severally numbered so as to be referred to with facility and you will receive them by this days mail as also a sufficient number of blank commissions.
I enclose also the letter of S H Smith Esqr and a memorandum of Mr Sheldons to show the importance of completing the appointmts both distant and near as far as may be practicable without delay.
I most reluctantly intrude upon your retirement (so necessary for the perfect reestablishmt. of health) with these masses of papers, and regret on this occasion that my personal knowledge of the parties is so imperfect as to render my aid of comparatively but little importance to that which you would have derived from the Secretary himself. Recollecting however that Mr Coles is with you and that your extensive knowledge of the characters of prominent men throughout the union will lighten the labour and diminish the nec[e]ssity of particul⟨ar⟩ referrence I hope the inconvenience will not be found oppressive. With Most perfect esteem and Sincerity I am Dear Sir your Obdt Servt
W Jones
